UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): July 30, 2015 DSP GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-23006 (Commission File Number) 94-2683643 (I.R.S. Employer Identification No.) 161 S. San Antonio Road, Suite 10 Los Altos , CA (Address of Principal Executive Offices) (Zip Code) 408/986-4300 (Registrant’s Telephone Number, Including Area Code) With a copy to: Jaclyn Liu, Esq.
